Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-6, 8-13, 21-26, 28 and 29 are allowed.
			
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: grain sizes of the second carrier-trapping layer and the fourth carrier-trapping layer are larger than grain sizes of the first carrier-trapping layer and the third carrier-trapping layer; in combination with other limitations. 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 8 including: grain sizes of the second and the fourth polycrystalline layers are larger than grain sizes of the first and third polycrystalline layers, and wherein the first, second, third and fourth BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 15/492,472Docket No.: 0941-3546PUS1 Reply dated February 22, 2021Page 4 of 11 Reply to Office Action of November 27, 2020 carrier-trapping layers are all doped or all undoped, or the first and third carrier-trapping layers are doped and the second and fourth carrier-trapping layers are undoped; in combination with other limitations. 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 21 including: the first carrier-trapping layer in contact with the supporting substrate is doped with carbon and germanium; in combination with other limitations. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892